DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-5, 7, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,531,380. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Instant Application
Patent No. 10,531,380


1. A method in a wireless local area network (WLAN), the method comprising: receiving, from an access point (AP) by a station (STA), a beacon frame comprising a first field related to a transmission time of a trigger frame, wherein the trigger frame includes frequency resource information to be used for an uplink multi-user (UL MU) transmission, wherein the frequency resource information to be included in the trigger frame includes at least one of first type resource information used for random access and second 




1. …wherein the second field includes a first value when the trigger frame includes the first type resource information and the second type resource information, and wherein the second field includes a second value when the trigger frame does not include the first type resource information; receiving


4. The method of claim 1, wherein first type resource allocated by the first type resource information is non-exclusively allocated to the STA, and second type resource allocated by the second type resource information is exclusively allocated to the STA.
3. The method of claim 1, wherein a first type resource allocated by the first type resource information is non-exclusively allocated to the STA and a second type resource allocated by the second type resource information is exclusively allocated to the STA.


Claims 5, 7 are rejected based on claim 4 of the Patent.
Claim 8 is rejected based on claim 6 of the Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (Pub No.: 2016/0143006) in view of Stacey et al. (Pub No.: 2016/0227579).
Regarding claim 5, Ghosh et al. discloses a station (STA) (see HEW station 104 in fig. 2) in a wireless local area network (WLAN), the STA comprising: a transceiver (see antenna 201 in fig. 2) configured to transmit and/or receiving a radio signal; and a processor (see processing unit 206 in fig. 2) coupled to the transceiver, wherein the processor is further configured: 
to receive, via the transceiver from an access point (AP), a beacon frame comprising a first field related to a transmission time of a trigger frame (Ghosh et al. see para. 0034; the beacon frame may indicate a schedule for trigger frames (TFs) transmitted during a beacon interval), 
wherein the trigger frame includes frequency resource information (read as sub-carriers in para. 0031) to be used for an uplink multi-user (UL MU) transmission (Ghosh et al. see para. 0031, 
wherein the frequency resource information to be included in the trigger frame includes at least one of first type resource information used for random access and second type resource information used for scheduled access (Ghosh et al. see para. 0037, 0038; the HEW station 104 may receive a TF that indicates a random access portion of the sub-channels that are allocated for random access contention during an uplink transmission period), 
wherein the beacon frame further comprises a second field related to whether or not the trigger frame includes the first type resource information (Ghosh et al. see para. 0034; In addition, random access or scheduled access may be indicated in the beacon frame for one or more of the TFs.); 
to receive, via the transceiver from the AP by the STA, the trigger frame based on the first field (Ghosh et al. see fig. 3, step 315; para. 0037; the HEW station 104 may receive a TF that indicates a random access portion of the sub-channels that are allocated for random access contention during an uplink transmission period.). The HEW station receives a TF based on the beacon frame having the first field; 
to determine UL resource to be used for the UL MU transmission based on the first type resource information and the second type resource information (Ghosh et al. see fig. 3, step 340; para. 0045, 0046; The HEW station 104 may receive one or more TFs for random access and/or scheduled access, which may include one or more sub-channels that are allocated for dedicated transmission by the HEW station 104 during the uplink transmission period.); and 
to perform the UL MU transmission based on the UL resource (Ghosh et al. see fig. 3, step 345; fig. 4, RR 460-480; para. 0046; Accordingly, a resource request (RR) frame may be transmitted by the HEW station 104 at operation 345.).

Stacey et al. from the same or similar fields of endeavor discloses the feature wherein the random access is performed by the STA based on orthogonal frequency division multiple access (OFDMA) (Stacey et al. see para. 0056; These one or more random access resource allocations are in accordance with Orthogonal Frequency Division Multiplex ( OFDMA) standard such that the resources are in frequency domain, time domain, or a combination of both.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Ghosh et al. and to implement with the feature as taught by Stacey et al. to perform random access based on OFDMA.
The motivation would be to improve transmission efficiency.
Claim 1 is rejected similarly to claim 5.
Regarding claims 2, 6, Ghosh et al. discloses the feature wherein the processor is further configured to obtain capability information related to whether the AP supports the random access and an association identifier (AID) from the AP (Ghosh et al. see para. 0028, 0038; The HEW station 104 may receive a random access TF that indicates a random access portion of the sub-channels that are allocated for random access contention during an uplink transmission period. In para. 0038… In some embodiments, the random access portion may be indicated by a random access Association Identifier (AID).). Thus, the HEW station obtains the capability information related to the AP that supports random access and AID.
 Regarding claims 4, 8, Ghosh et al. discloses the feature wherein first type resource allocated by the first type resource information is non-exclusively allocated to the STA, and second type resource allocated by the second type resource information is exclusively allocated to the STA (Ghosh et al. see para. 0046, 0079, 0080; a first scheduled access TF may be transmitted and may indicate a dedicated 

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KAN YUEN/Primary Examiner, Art Unit 2464